DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 1, 4-5, 9, 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim(s) 1, 4-5, 9, 13 the above-mentioned claims contains the phrase “and/or”, which renders the claim indefinite. In addition, it is unclear whether the phrase “and/or” and is intended to make the claim encompass one or both of the conjoined limitations. Appropriate action is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,401,830. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1 of the current application matches directly to every element of Claim 1 of Patent No. 10,401,830.  
3.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 10,401,830. 
Instant Application 16/556,480
Patent No. 10,401,830
1.      An apparatus for remotely testing whether a climate control system controller is correctly installed, the apparatus comprising: 

a mobile device wirelessly connected with a climate control system controller installed in a climate control system for a structure, the climate control system controller including a thermostat, the mobile device having a processor and memory configured to: wirelessly activate the climate control system controller to perform, in one or more predefined sequences, one or more predefined climate control functions to change climate in the structure, wherein the processor is configured to, in connection with wirelessly activating the climate control system, send heating and/or cooling signals to the climate control system controller, each heating and/or cooling signal specific to a potential wiring connection of the climate control system controller; receive wirelessly one or more signals indicative of temperature change in the structure in response to the sent heating and/or cooling signals, and indicating whether, and if so, how, climate in the structure is changed after wirelessly activating the climate control system controller; and 

based on the one or more received signals, determine, at the mobile device, whether the climate control system controller as configured at installation is accurately configured with system configuration parameters relative to the climate control system, the system configuration parameters specifying a type of equipment controlled by the climate control system controller, wherein the at least one processor is configured to, in connection with determining, at the mobile device, whether the climate control system controller as configured at the installation is accurately configured:  17Attorney Docket No. 7578W-000627-US-CPA 

based on the one or more received signals, determine an actual system configuration of the climate control system, wherein the processor is configured to, in connection with determining the actual system configuration of the climate control system, determine whether the received one or more signals are indicative of an expected response of the equipment controlled by the climate control system controller to the sent heating and/or cooling signals; 

compare the determined system actual system configuration of the climate control system with a user-specified system configuration obtained from the climate control system controller as configured at the installation of the climate control system controller; and 

when the determined actual system configuration of the climate control system does not match with the user-specified system configuration of the climate control system, determine that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system.
1.     An apparatus for remotely testing whether a climate control system controller is correctly installed, the apparatus comprising: 

at least one computer remotely connectable with a climate control system controller installed in a climate control system for a structure, the climate control system controller including a thermostat, the at least one computer having a processor and memory configured to: 

remotely activate the climate control system controller to perform, in one or more predefined sequences, one or more predefined climate control functions to change climate in the structure, wherein the processor is configured to, in connection with remotely activating the climate control system, send heating and/or cooling signals to the climate control system controller, each heating and/or cooling signal specific to a potential wiring connection of the climate control system controller; receive remotely one or more signals indicative of temperature change in the structure in response to the sent heating and/or cooling signals, and indicating whether, and if so, how, climate in the structure is changed after remotely activating the climate control system controller; and 

based on the one or more received signals, determine remotely whether the climate control system controller as configured at installation is accurately configured with system configuration parameters relative to the climate control system, the system configuration parameters specifying a type of equipment controlled by the climate control system controller, wherein the at least one processor is configured to, in connection with determining remotely whether the climate control system controller as configured at the installation is accurately configured: 

based on the one or more received signals, determine an actual system configuration of the climate control system, wherein the processor is configured to, in connection with determining the actual system configuration of the climate control system, determine whether the received one or more signals are indicative of an expected response of the equipment controlled by the climate control system controller to the sent heating and/or cooling signals; 

compare the determined system actual system configuration of the climate control system with a user-specified system configuration obtained from the climate control system controller as configured at the installation of the climate control system controller; and 

when the determined actual system configuration of the climate control system does not match with the user-specified system configuration of the climate control system, determine that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system.
2.     The apparatus of claim 1, wherein the mobile device is configured to, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system, do one or more of the following: send revised system configuration parameters to the climate control system controller, automatically configure the climate control system controller with revised system configuration parameters, notify a user to change system configuration parameters configured on the climate control system controller, and notify a user that the climate control system controller was automatically configured with revised system configuration parameters.
2.     The apparatus of claim 1, wherein the at least one computer is configured to, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system, do one or more of the following: send revised system configuration parameters to the climate control system controller, automatically configure the climate control system controller with revised system configuration parameters, notify a user to change system configuration parameters configured on the climate control system controller, and notify a user that the climate control system controller was automatically configured with revised system configuration parameters.
3.     The apparatus of claim 1, wherein the mobile device is configured to, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system, do one or more of the following: send revised system configuration parameters to the climate control system controller, notify a user to change system configuration parameters configured on the climate control system controller, and notify a user that the climate control system controller was automatically configured with revised system configuration parameters.
3.     The apparatus of claim 1, wherein the at least one computer is configured to, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system, do one or more of the following: send revised system configuration parameters to the climate control system controller, notify a user to change system configuration parameters configured on the climate control system controller, and notify a user that the climate control system controller was automatically configured with revised system configuration parameters.
4.     The apparatus of claim 1, wherein the mobile device is wirelessly connected with the climate control system controller via a direct short-range wireless connection and/or the climate control system controller comprises a thermostat.
4.     The apparatus of claim 1, wherein at least one of the at least one computer is cloud-based and/or the climate control system controller comprises a thermostat.

5.     The apparatus of claim 1, wherein the mobile device is configured to determine, based on the one or more received signals, an outdoor equipment configuration of the climate control system and/or an indoor equipment configuration of the climate control system.
5. The apparatus of claim 1, wherein the at least one computer is configured to determine, based on the one or more received signals, an outdoor equipment configuration of the climate control system and/or an indoor equipment configuration of the climate control system.

6.     The apparatus of claim 1, wherein the one or more predefined sequences are configured so as to provide for determining one or more of the following: an outdoor equipment configuration of the climate control system, and an indoor equipment configuration of the climate control system.
6. The apparatus of claim 1, wherein the one or more predefined sequences are configured so as to provide for determining one or more of the following: an outdoor equipment configuration of the climate control system, and an indoor equipment configuration of the climate control system.

7.     The apparatus of claim 1, wherein the one or more predefined sequences are configured so as to provide for determining the presence or absence in the climate control system of one or more climate control system components.
7.     The apparatus of claim 1, wherein the one or more predefined sequences are configured so as to provide for determining the presence or absence in the climate control system of one or more climate control system components.

8.     The apparatus of claim 1, wherein the mobile device is wirelessly connected with one or more cloud-based devices to transmit an information request or to receive a periodic software update.
8.     The apparatus of claim 1, wherein the at least one computer is configured to, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters, do one or more of the following: send revised system configuration parameters to the climate control system controller; and automatically configure the climate control system controller with revised system configuration parameters.


9.     The apparatus of claim 1, wherein the climate control system controller is a thermostat.

9.     A climate control system controller for installation in a climate control system for a structure, the controller being operable to: when installed in a climate control system, receive one or more instructions from a mobile device activating the controller to call for operation of one or more components of the climate control system in one or more predefined sequences to change climate in the structure, the one or more instructions comprising heating and/or cooling signals, each heating and/or cooling signal specific to a potential wire connection of the climate control system controller; upon receiving the one or more instructions, control the climate control system in accordance with one or more user-specified system configuration parameters stored in the controller, the user-specified system configuration parameters specifying a type of equipment controlled by the climate control system controller; send to the mobile device one or more signals descriptive of the climate in the structure and indicative of temperature change in the structure in response to the received heating and/or cooling signals; and after sending the one or more signals descriptive of the climate and indicative of temperature change in the structure, wirelessly receive, from the mobile device, one or more revised system configuration parameters for automatic reconfiguration of the climate control system controller, as configured at installation of the climate controller system controller, wherein the one or more revised system configuration parameters are based on the sent one or more signals.
10.     A climate control system controller for installation in a climate control system for a structure, the controller being operable to: when installed in a climate control system, receive one or more instructions from a remote server activating the controller to call for operation of one or more components of the climate control system in one or more predefined sequences to change climate in the structure, the one or more instructions comprising heating and/or cooling signals, each heating and/or cooling signal specific to a potential wire connection of the climate control system controller; upon receiving the one or more instructions, control the climate control system in accordance with one or more user-specified system configuration parameters stored in the controller, the user-specified system configuration parameters specifying a type of equipment controlled by the climate control system controller; send to the remote server one or more signals descriptive of the climate in the structure and indicative of temperature change in the structure in response to the received heating and/or cooling signals; and after sending the one or more signals descriptive of the climate and indicative of temperature change in the structure, wirelessly receive, from the remote server, one or more revised system configuration parameters for automatic reconfiguration of the climate control system controller, as configured at installation of the climate controller system controller, wherein the one or more revised system configuration parameters are based on the sent one or more signals.

10.     The controller of claim 9, operable to wirelessly send signals descriptive of ambient temperature to the mobile device. 

11.     The controller of claim 10, operable to wirelessly send signals descriptive of ambient temperature to the remote server.

11.     The controller of claim 10, wherein the revised system configuration parameters are based on the ambient temperature signals sent to the mobile device.  

12.     The controller of claim 11, wherein the revised system configuration parameters are based on the ambient temperature signals sent to the remote server.

12.     The controller of claim 9, comprising a thermostat.
13.     The controller of claim 10, comprising a thermostat.

13.     A computer-performed method for remotely testing whether a climate control system controller is correctly installed, the method comprising: wirelessly connecting, by a mobile device, with a remote climate control system controller installed in a climate control system for a structure; wirelessly sending, from the mobile device, one or more heating and/or cooling signals to activate the remote climate control system controller to perform one or more predefined climate control functions to change climate in the structure in one or more predefined sequences, each heating and/or cooling signal specific to a potential wiring connection of the climate control system controller; wirelessly receiving, at the mobile device, one or more signals from the climate control system controller indicative of temperature change in the structure in response to the sent one or more heating and/or cooling signals and indicating whether the climate control system controller is activating and/or deactivating one or more components of the climate control system in accordance with the one or more sent heating and/or cooling signals; and based on the one or more signals received from the climate control system controller, determining, by the mobile device remote from the climate control system controller whether the climate control system controller as configured at installation is configured with accurate system configuration parameters for the climate control system, the system configuration parameters specifying a type of equipment controlled by the climate control system controller, wherein the determining comprises: determining an actual system configuration of the climate control system based on the one or more signals indicative of the temperature 21Attorney Docket No. 7578W-000627-US-CPA change received from the climate control system, wherein determining the actual system configuration of the climate control system includes determining whether the received one or more signals are indicative of an expected response of the equipment controlled by the climate control system controller to the sent one or more heating and/or cooling signals; obtaining a user-specified system configuration of the climate control system from the climate control system controller as configured at the installation of the climate control system controller; comparing the determined actual system configuration of the climate control system with the obtained user-specified system configuration of the climate control system; and when the determined actual system configuration of the climate control system does not match with the obtained user-specified system configuration of the climate control system, determining that the climate control system controller is not accurately configured with the system configuration parameters.  

14.     A computer-performed method for remotely testing whether a climate control system controller is correctly installed, the method comprising: wirelessly connecting with a remote climate control system controller installed in a climate control system for a structure; wirelessly sending one or more heating and/or cooling signals to activate the remote climate control system controller to perform one or more predefined climate control functions to change climate in the structure in one or more predefined sequences, each heating and/or cooling signal specific to a potential wiring connection of the climate control system controller; wirelessly receiving one or more signals from the climate control system controller indicative of temperature change in the structure in response to the sent one or more heating and/or cooling signals and indicating whether the climate control system controller is activating and/or deactivating one or more components of the climate control system in accordance with the one or more sent heating and/or cooling signals; and based on the one or more signals received from the climate control system controller, determining remote from the climate control system controller whether the climate control system controller as configured at installation is configured with accurate system configuration parameters for the climate control system, the system configuration parameters specifying a type of equipment controlled by the climate control system controller, wherein the determining comprises: determining an actual system configuration of the climate control system based on the one or more signals indicative of the temperature change received from the climate control system, wherein determining the actual system configuration of the climate control system includes determining whether the received one or more signals are indicative of an expected response of the equipment controlled by the climate control system controller to the sent one or more heating and/or cooling signals; obtaining a user-specified system configuration of the climate control system from the climate control system controller as configured at the installation of the climate control system controller; comparing the determined actual system configuration of the climate control system with the obtained user-specified system configuration of the climate control system; and when the determined actual system configuration of the climate control system does not match with the obtained user-specified system configuration of the climate control system, determining that the climate control system controller is not accurately configured with the system configuration parameters.

14.     The method of claim 13, further comprising, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters, sending one or more revised system configuration parameters to the climate control system controller.  

15.     The method of claim 14, further comprising, in response to the determination that the climate control system controller is not accurately configured with the system configuration parameters, sending one or more revised system configuration parameters to the climate control system controller.

Application No.: 17/493,20315.     The method of claim 13, performed in response to user input of system configuration parameters to the climate control system controller.  
Preliminary Amendment - First Action Not Yet Received
16.     The method of claim 14, performed in response to user input of system configuration parameters to the climate control system controller.

16.     The method of claim 13, wherein the climate control system controller is a thermostat.  

17.     The method of claim 14, wherein the climate control system controller is a thermostat.

17.     The method of claim 13, further comprising one or more of the following:  22Attorney Docket No. 7578W-000627-US-CPA determining a system type of the climate control system and sending a notification that the climate control system controller has been reconfigured with system configuration parameters revised in accordance with the climate control system type; sending a notification that the climate control system controller needs to be reconfigured with revised system configuration parameters for the climate control system; sending a notification that one or more user-input system configuration parameters are incorrect; and sending a notification that one or more user-input system configuration parameters are correct.  

18.     The method of claim 14, further comprising one or more of the following: determining a system type of the climate control system and sending a notification that the climate control system controller has been reconfigured with system configuration parameters revised in accordance with the climate control system type; sending a notification that the climate control system controller needs to be reconfigured with revised system configuration parameters for the climate control system; sending a notification that one or more user-input system configuration parameters are incorrect; and sending a notification that one or more user-input system configuration parameters are correct.

18.     The method of claim 13, wherein determining whether the climate control system controller is configured with accurate system configuration parameters is based on ambient temperature change, if any, in the structure.  

19.     The method of claim 14, wherein determining whether the climate control system controller is configured with accurate system configuration parameters is based on ambient temperature change, if any, in the structure.
Application No.: 16/860,961 Office Action Dated: December 10, 2020 
19.     The method of claim 13, wherein wirelessly sending comprises sending directly from the mobile device to the climate control system controller via a short-range wireless communication protocol.  


20.     The method of claim 14, performed at least in part by a cloud-based computer.
20. The method of claim 13, further comprising determining whether the climate control system controller is configured to call for operation of a specific stage of heating or cooling.

21.     The method of claim 14, further comprising determining whether the climate control system controller is configured to call for operation of a specific stage of heating or cooling.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sartain et al. 						(US 2013/0310988 A1)
The present disclosure relates to controls for controlling residential heating, ventilation and air conditioning systems.
	Ols								(US 8,374,725 B1) 
A system is provided in which the dampers may be individually controlled. The climate control system may be retrofit to an existing climate control system by connecting the controller to the existing climate control equipment through the thermostat interface. The climate control system may be monitored and set via a remote server.
Sorensen 						(US 2016/0047567 A1)
The present invention relates to a method for controlling at least one climate parameter, including a first climate parameter, in at least one room of a building. The present invention further relates to a corresponding system for controlling at least one climate parameter, including a first climate parameter, in at least one room of a building.
Johnson et al. 					(US 2010/0262298 A1) 
This disclosure relates to climate control systems, and more particularly, to a system and method for optimizing parameter (e.g., temperature) control in accordance with occupants present in an area of a building and a building as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443